         Case 2:13-cr-20479-RHC-MKM ECF No. 60 filed 10/14/20                                                    PageID.353              Page 1 of 1
MIED 247 (Rev. 03/19) Order Regarding Motion for Sentence Reduction Pursuant to The First Step Act of 2018              Page 1 of 2 (Page 2 Not for Public Disclosure)


                                         UNITED STATES DISTRICT COURT
                                                                             for the
                                                             Eastern District of Michigan

                         United States of America
                                    v.                                                  )
                                                                                        )
                     CLARENCE MYRON HOWARD                                              ) Case No: 13-20479
                                                                                        ) USM No: 48272-039
Date of Original Judgment:         5/1/2014                                             )
Date of Previous Amended Judgment:                                                      ) Pro Se
(Use Date of Last Amended Judgment if Any)                                                  Defendant’s Attorney



                    ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                            UNDER THE FIRST STEP ACT OF 2018

         Upon motion of u    ✔ the defendant   u the Director of the Bureau of Prisons u the court
         u stipulation of the parties
for a reduction in the term of imprisonment under the provision of Section 404(b) of The First Step Act of 2018, and
considering sections 2 and 3 of the Fair Sentencing Act of 2010;

            IT IS ORDERED that the motion is:
            ✔ DENIED. u GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
            u
the last judgment issued) of                    months is reduced to                                     .
                                                 (Complete Parts I and II of Page 2 when motion is granted)

The remainder of the original sentence is unchanged.
Defendant Howard is not eligible for relief under sections 404 of the Fair Sentencing Act as his statutory penalties determined a the
time of his original sentencing reamin the same today.




Except as otherwise provided, all provisions of the judgment dated                                                            shall remain in effect.
IT IS SO ORDERED.

Order Date:          October 14, 2020                                     s/Robert H. Cleland
                                                                                                               Judge’s signature


Effective Date:                                                           Robert H. Cleland, U.S. District Judge
                        (if different from order date)                                                       Printed name and title
